DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or incombination or render obvious a method for providing an interactive experience including interactive content by a media device, the method comprising: 
displaying, by the media device, non-streaming content; 
determining, by the media device, that a streaming version of the non-streaming content is available from a first content provider, wherein the streaming version comprises primary content; 
receiving content comprising the primary content and secondary content from the first content provider; and 
determining whether to provide the interactive experience based on the secondary content, wherein the interactive experience comprises a plurality of primary timeslots for the primary content and a plurality of secondary timeslots for the secondary content and the interactive content, and wherein the determining comprises: 
performing image recognition on the secondary content to determine a subject matter of the secondary content; 
transmitting, to a second content provider, a request for the interactive content based on the subject matter of the secondary content; receiving, in response to the request, the interactive content from the second content provider; 
determining, based on metadata of the interactive content, a timeslot of the plurality of secondary timeslots to display the interactive content, wherein the timeslot is defined by a start time and an end time within the interactive experience; 
generating the interactive experience based on inserting the primary content into the plurality of primary timeslots and inserting the interactive content into the timeslot; 
initializing the interactive experience on the media device, wherein the secondary content and the interactive content are presented separately during the timeslot starting at the start time and ending at the end time; 
receiving, at the media device and while the secondary content is presented during the timeslot, a first user input associated with the interactive content; 
displaying the interactive content during the timeslot responsive to receiving the first user input; 
monitoring tracking information based on an interaction with the interactive experience; and 
resuming playback of the primary content responsive to receiving, at the media device and while the interactive content is presented during the timeslot, a second user input associated with the interactive content.
Cordray et al. (US 2007/0157249), Khader et al. (US 2012/0144417), Higbie et al. (US 2017/0103754), Matthews et al. (US 2018/0184168), and Lofthus (US 2016/0027059) are the closest prior art relating to the Applicant's claimed invention. 
Cordray discloses Systems and methods for monitoring a user's viewing progress of media in a series are provided. The user may setup a media profile containing a list of program series to be monitored. The interactive media monitoring application may track the user's viewing progress of programs in the program series on the user equipment and update the user's media profile. The user may request and watch programs in the series at the user's leisure while peripheral media content may be filtered to be consistent with the user's viewing progress in the series.
Khader discloses a computer system is used to create and distribute a multimedia presentation. At a source, audio-video content and an interactive application are broadcast. At a distributor, the audio-video content and the interactive application are received, and at least one resource of the application is replaced with a replacement resource. The audio-video content and the modified interactive application with the replacement resource are distributed. At a receiver, the audio-video content and the modified interactive application are received, the audio-video content is displayed, and in response to an external signal the interactive application is executed utilizing the replacement resource.

Matthews discloses systems and methods are disclosed herein for identifying information that will enable a merchant to better target a promotion to a user, and requesting the information from the user in a query. A target audience profile may be used to determine promotions that should be targeted to the user. A media guidance application may retrieve publicly available information about the user. The media guidance application may compare the publicly available information about the user with the target audience profile to determine whether there is a match. Upon determining that that the user neither definitely matches the target audience profile nor definitely does not match the target audience profile, the media guidance application may generate a query for requesting additional information from the user that will allow the 
Lofthus discloses Shopping systems, user interfaces, and methods that provide a user a way to quickly and seamlessly shop and purchase from an advertisement at the moment of discovery of the product(s) within the advertisement. A user can use a mobile device to scan the advertisement using an application that resides on the mobile device. The advertisement is then recognized to determine recognized products appearing in the advertisement. A list of products from the recognized products is then displayed on the display screen of the mobile device to enable the user to shop and, if desired, purchase one or more of the products.
The prior art do not disclose or render obvious the amended features.

With respect to claim 9, the prior art of record fails to disclose singly or incombination or render obvious a system for providing an interactive experience including interactive content, the system comprising:
a processor; and 
a memory operatively coupled to the processor, the memory configured to store program code that when executed causes the processor to perform operations comprising: 
displaying, by the media device, non-streaming content; 
determining, by the media device, that a streaming version of the non-streaming content is available from a first content provider, wherein the streaming version comprises primary content; 
receiving content comprising the primary content and secondary content from the first content provider; 
determining whether to provide an interactive experience based on the secondary content, wherein the interactive experience comprises a plurality of primary timeslots for the primary content and a plurality of secondary timeslots for the secondary content and the interactive content, and wherein the determining comprises:
 performing image recognition on the secondary content to generate a fingerprint of the secondary content; determining a second content provider based on the fingerprint; 
transmitting, to the second content provider, a request for the interactive content; receiving, in response to the request, the interactive content from the second content provider; 
determining, based on metadata of the interactive content, a timeslot of the plurality of secondary timeslots to display the interactive content, wherein the timeslot is defined by a start time and an end time within the interactive experience; 
generating the interactive experience based on inserting the primary content into the plurality of primary timeslots, inserting the secondary content into the plurality of secondary timeslots, and the interactive content into the timeslot; 
initializing the interactive experience on a media device based on the secondary content and the interactive content; 
receiving, at the media device and while the secondary content is presented during the timeslot, a first user input associated with the interactive content; displaying the interactive content during the timeslot responsive to receiving the first user input; 
monitoring tracking information based on an interaction with the interactive experience; and 
resuming playback of the primary content responsive to receiving, at the media device and while the interactive content is presented during the timeslot, a second user input associated with the interactive content.
Cordray et al. (US 2007/0157249), Khader et al. (US 2012/0144417), Higbie et al. (US 2017/0103754), Matthews et al. (US 2018/0184168), and Lofthus (US 2016/0027059) are the closest prior art relating to the Applicant's claimed invention. 
Cordray discloses Systems and methods for monitoring a user's viewing progress of media in a series are provided. The user may setup a media profile containing a list of program series to be monitored. The interactive media monitoring application may track the user's viewing progress of programs in the program series on the user equipment and update the user's media profile. The user may request and watch programs in the series at the user's leisure while peripheral media content may be filtered to be consistent with the user's viewing progress in the series.
Khader discloses a computer system is used to create and distribute a multimedia presentation. At a source, audio-video content and an interactive application are broadcast. At a distributor, the audio-video content and the interactive application are received, and at least one resource of the application is replaced with a replacement 
Higbie discloses Interactive content containing audio or video may be provided in conjunction with non-interactive content containing audio or video to enhance user engagement and interest with the contents and to increase the effectiveness of the distributed information. Interactive content may be directly inserted into the existing, non-interactive content. Additionally or alternatively, interactive content may be streamed in parallel to the existing content, with only minimal modification to the existing content. For example, the server may monitor content from a content provider; detect an event (e.g., detecting a marker embedded in the content stream, or in a data source external to the content stream); upon detection of the event, play interactive content at one or more designated times while silencing the content stream of the content provider (e.g., by muting, pausing, playing silence.) The marker may be a sub-audible tone or metadata associated with the content stream. The user may respond to the interactive content by voice, touch or gesture.
Matthews discloses systems and methods are disclosed herein for identifying information that will enable a merchant to better target a promotion to a user, and requesting the information from the user in a query. A target audience profile may be used to determine promotions that should be targeted to the user. A media guidance application may retrieve publicly available information about the user. The media 
Lofthus discloses Shopping systems, user interfaces, and methods that provide a user a way to quickly and seamlessly shop and purchase from an advertisement at the moment of discovery of the product(s) within the advertisement. A user can use a mobile device to scan the advertisement using an application that resides on the mobile device. The advertisement is then recognized to determine recognized products appearing in the advertisement. A list of products from the recognized products is then displayed on the display screen of the mobile device to enable the user to shop and, if desired, purchase one or more of the products.
The prior art do not disclose or render obvious the amended features.

With respect to claim 17, the prior art of record fails to disclose singly or incombination or render obvious a non-transitory, tangible computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: 
displaying, by the media device, non-streaming content; 
determining, by the media device, that a streaming version of the non-streaming content is available from a first content provider, wherein the streaming version comprises primary content; receiving content comprising the primary content and secondary content from first content provider; 
determining whether to provide an interactive experience based on the secondary content, wherein the interactive experience comprises a first content stream comprising a plurality of primary timeslots and a plurality of secondary timeslots and a second content stream separate from the first content stream and wherein the determining comprises
performing image recognition on the secondary content to determine a subject matter of the secondary content; transmitting, to a second content provider, a request for interactive content based on the subject matter of the secondary content; 
receiving, based on the request, the interactive content from the second content provider; 
generating the interactive experience based on inserting the primary content into the plurality of primary timeslots and inserting the interactive content into the second content stream; 
initializing the interactive experience on a media device based on the secondary content and the interactive content; 
receiving, at the media device and while the secondary content is presented during the timeslot, a first user input associated with the interactive content, wherein the interactive content is presented during the timeslot when the secondary content is paused and responsive to receiving the first user input; 
monitoring tracking information based on an interaction with the interactive experience; and 
resuming playback of the primary content responsive to receiving, at the media device and while the interactive content is presented during the timeslot, a second user input associated with the interactive content.
Cordray et al. (US 2007/0157249), Khader et al. (US 2012/0144417), Higbie et al. (US 2017/0103754), Matthews et al. (US 2018/0184168), and Lofthus (US 2016/0027059) are the closest prior art relating to the Applicant's claimed invention. 
Cordray discloses Systems and methods for monitoring a user's viewing progress of media in a series are provided. The user may setup a media profile containing a list of program series to be monitored. The interactive media monitoring application may track the user's viewing progress of programs in the program series on the user equipment and update the user's media profile. The user may request and watch programs in the series at the user's leisure while peripheral media content may be filtered to be consistent with the user's viewing progress in the series.
Khader discloses a computer system is used to create and distribute a multimedia presentation. At a source, audio-video content and an interactive application are broadcast. At a distributor, the audio-video content and the interactive application are received, and at least one resource of the application is replaced with a replacement resource. The audio-video content and the modified interactive application with the replacement resource are distributed. At a receiver, the audio-video content and the 
Higbie discloses Interactive content containing audio or video may be provided in conjunction with non-interactive content containing audio or video to enhance user engagement and interest with the contents and to increase the effectiveness of the distributed information. Interactive content may be directly inserted into the existing, non-interactive content. Additionally or alternatively, interactive content may be streamed in parallel to the existing content, with only minimal modification to the existing content. For example, the server may monitor content from a content provider; detect an event (e.g., detecting a marker embedded in the content stream, or in a data source external to the content stream); upon detection of the event, play interactive content at one or more designated times while silencing the content stream of the content provider (e.g., by muting, pausing, playing silence.) The marker may be a sub-audible tone or metadata associated with the content stream. The user may respond to the interactive content by voice, touch or gesture.
Matthews discloses systems and methods are disclosed herein for identifying information that will enable a merchant to better target a promotion to a user, and requesting the information from the user in a query. A target audience profile may be used to determine promotions that should be targeted to the user. A media guidance application may retrieve publicly available information about the user. The media guidance application may compare the publicly available information about the user with the target audience profile to determine whether there is a match. Upon determining 
Lofthus discloses Shopping systems, user interfaces, and methods that provide a user a way to quickly and seamlessly shop and purchase from an advertisement at the moment of discovery of the product(s) within the advertisement. A user can use a mobile device to scan the advertisement using an application that resides on the mobile device. The advertisement is then recognized to determine recognized products appearing in the advertisement. A list of products from the recognized products is then displayed on the display screen of the mobile device to enable the user to shop and, if desired, purchase one or more of the products.
The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20140195344 A1	Chand; Ashootosh et al.
US 8712831 B2		Cline, Jr.; William Russell et al.
US 20100146533 A1	Matsunaga; Hisashi et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        3/8/2022